16 N.Y.2d 673 (1965)
In the Matter of the Arbitration Between Board of Education of Central School District No. 2, Towns of Huntington, Suffolk County, and Oyster Bay, Nassau County, Respondent, and Hanover Insurance Company et al., Appellants.
Court of Appeals of the State of New York.
Argued May 25, 1965.
Decided June 10, 1965.
Richard H. Tunstead and Frank N. Beckwith for appellants.
Emanuel Becker and Charles W. Root for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs. (Matter of Board of Educ. [Heckler Elec. Co.], 7 N Y 2d 476.) No opinion.